Citation Nr: 0102708	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for a 
gunshot wound to the left hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
August 1979.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.  
The veteran timely perfected an appeal on this issue.


REMAND

The veteran contends that his service-connected gunshot wound 
of the left hand should be rated more than zero percent 
disabling, as the symptoms and manifestations of the 
disability have increased in severity.  The veteran was 
afforded a VA examination and x-rays of his left hand in June 
1998.  The examiner did not have access to the veteran's past 
medical records.  The range of motion of the veteran's left 
hand was noted to have been normal.  No weakness of hand 
grasp was noted.  An x-ray study of the left hand noted a 
well-healed fracture through the proximal phalanx the left 
fifth digit.  The diagnosis was residuals of a gunshot wound 
to the left hand.  

The veteran was seen at Advanced Orthopedic Centers in 
October 1999.  The private examiner noted that the veteran 
had diminished grip strength of the left hand, and limited 
motion of the left metacarpophalangeal joint and left 
proximal interphalangeal of the fifth finger.  The examiner 
also reported that the VA x-rays of the hand taken in June 
1998 showed a malunited fracture of the proximal phalanx the 
left fifth digit.  The examiner stated that the veteran's 
gunshot wound resulted in the development of traumatic 
arthritis of the metacarpophalangeal joint of the left fifth 
digit.   

The veteran is entitled to a thorough examination that takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  In light of the conflicting examination results 
between the VA examination and the subsequent private 
examination, another VA is needed to resolve the issue of the 
present manifestations of his service-connected disability.  
The examination report should include sufficient findings for 
the RO to evaluate the disability under all potentially 
applicable diagnostic codes.  The examination report should 
address whether there is any functional loss due to limited 
or excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups or with repeated 
use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  

The Board notes that the RO has rated the veteran's residuals 
of gunshot wound to the left hand, by analogy, under 
Diagnostic Code 5227 (which contemplates ankylosis or 
limitation of motion of individual or groups of fingers) and 
Diagnostic Code 7805 (for scars).  See 38 C.F.R. § 4.20 
(permitting rating, by analogy, when an unlisted condition is 
encountered).  It appears, however, that other diagnostic 
codes are for consideration.

Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5307 pertains 
to Muscle Group VII. Such includes the muscles arising from 
the internal condyle of the humerus (the flexors of the 
carpus and long flexors of fingers and thumb, and the 
pronator muscles), and controls wrist and finger flexion.  
With respect to the minor or nondominant extremity, slight 
disability is assigned a zero percent evaluation.  Moderate 
impairment warrants assignment of a 10 percent evaluation.  
Moderately severe damage warrants assignment of a 20 percent 
evaluation, and, severe impairment warrants assignment of a 
30 percent evaluation.  

Moreover, Diagnostic Code 5308 provides for a maximum 20 
percent evaluation for impairment of the minor Muscle Group 
VIII.  Such includes the muscles concerning wrist, fingers 
and thumb extension and thumb abduction.  Under Diagnostic 
Code 5308, slight disability to the non-dominant hand 
warrants a zero percent evaluation; moderate damage to the 
non-dominant hand warrants a 10 percent evaluation; and a 20 
percent evaluation requires moderately severe damage or 
severe damage to the non-dominant hand.  

The Board would also point out that a Note in the Rating 
Schedule prescribes that the hand is so compact a structure 
that isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc, and 
that injuries to the hand should be rated based on limitation 
of motion, with a minimum assignment of 10 percent. 38 C.F.R. 
§ 4.73, Note.

Finally, the Board points out that pursuant to Diagnostic 
Code 5010, arthritis due to trauma that is substantiated by 
X-ray findings, is rated as degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis that is established by X-rays is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion that is objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The metacarpal 
proximal phalangeal joint is considered a minor joint.  38 
C.F.R. § 4.45(f) (2000).  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  On 
remand, the RO should ensure that, in addition to the 
development requested above, all other development and 
notification requirements of the Act are complied with.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  After associating with the record all 
outstanding pertinent medical records, 
the RO should arrange for the veteran to 
undergo a VA orthopedic examination to 
determine the current nature and extent 
of his service-connected left hand 
disability.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies, including X-rays and range 
of motion studies of the joints of the 
left hand, should be conducted, and all 
clinical findings should reported in 
detail.  

In the report, the physician must 
specifically indicate whether the veteran 
has arthritis of any joint of the left 
hand that is associated with the in-
service gunshot wound.  The examiner 
should also indicate whether the veteran 
has damage to any muscle of the left hand 
as a residual of the in-service gunshot 
wound, and the extent of that damage; and 
whether his gunshot wound residuals 
include ankylosis of any finger of the 
left hand.  

Clinical findings should include whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
hand.  In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
in light of all applicable evidence of 
record and all pertinent legal authority, 
to particularly include that cited to 
herein.  In adjudicating the claim, the 
RO must address all potentially 
applicable provisions of the Rating 
Schedule in evaluating the disability (as 
indicated above), as well as the 
provisions pertaining to functional loss 
due to pain and other factors.  The RO 
must provide adequate reasons and bases 
for all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish to 
appellant and his representative a 
supplemental statement of the case, and 
give them the appropriate opportunity to 
submit written or other argument in 
response thereto before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




